Case 1:19-cv-00873-AT-RWL Document 125 Filed 09/08/20 Page 1 of 1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
ADENIKE GRAHAM and KIMBERLY DOC #.
MCNULTY, on behalf of themselves and all others DATE FILED: _ 9/8/2020 __
similarly situated,

Plaintiffs,

-against- 19 Civ. 873 (AT)

NATIONAL BEVERAGE CORPORATION, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

The Court having reviewed the parties pre-motion letters dated August 28, 2020,.ECF Nos.
114, 116, and September 4, 2020, ECF Nos. 121, 124, it is ORDERED that:

Plaintiffs’ and Defendant’s requests for a pre-motion conference are DENIED;

By October 13, 2020, the parties shall file cross-motions for summary judgment;

By November 10, 2020, the parties shall file their oppositions;

By November 24, 2020, the parties shall file any replies.

The case management conference scheduled for September 10, 2020 is ADJOURNED
sine die.

wWPWwnPE

The parties’ motions to file their pre-motion response letters with redactions, ECF Nos. 120,
122, are GRANTED, as the proposed redactions consist of proprietary information concerning the
formulation of Defendant’s products. However, it appears that Defendant has neglected to publicly
file the redacted version of its letter—accordingly, Defendant is directed to do so promptly.

The Clerk of Court is directed to terminate the motions at ECF Nos. 113, 120, and 122.
SO ORDERED.

Dated: September 8, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
